Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered May 23, 1994, convicting him of unlawful imprisonment in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of the crime of unlawful imprisonment in the first degree beyond a reasonable doubt (see, People v Logan, 198 AD2d 439; People v Vasquez, 191 AD2d 659; People v Fogler, 184 AD2d 270; see generally, People v Colavito, 126 AD2d 554, affd 70 NY2d 996). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentencing court acted within its discretion in adjudicating the defendant to be a persistent felony offender (see, People v Dell’Orfano, 217 AD2d 588; People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions, including those in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.